Fourth Court of Appeals
                                San Antonio, Texas
                                      April 5, 2019

                                   No. 04-18-00372-CR

                               Aundrea Edward MATHIS,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                 From the County Court at Law No. 9, Bexar County, Texas
                                 Trial Court No. 555225
                        Honorable Walden Shelton, Judge Presiding


                                     ORDER
Sitting:     Sandee Bryan Marion, Chief Justice
             Rebeca C. Martinez, Justice
             Patricia O. Alvarez, Justice
             Luz Elena D. Chapa, Justice
             Irene Rios, Justice
             Beth Watkins, Justice
             Liza A. Rodriguez, Justice

      The court has considered the Appellant’s Motion for Rehearing En Banc and the motion
is DENIED.



                                                  _________________________________
                                                  Sandee Bryan Marion, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of April, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court